 -In the Matter OfANTONIOTOMASELLOandPRODUCE DIVISION-IN-TERNATIONAL BROTHERHOOD of TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,LOCAL 760, A. F. OFL. AND FRED L.HILL-Case No. C-12357.-DecidedDecember'26, 1942Jurisdiction:tomato packing industry.UnfairLabor PracticesDiscrimination:charges of,dismissed.Practice and Procedure:complaint dismissed.Definitions:packing-shed employees held not agricultural workers within themeaning of the Act. iDECISIONANDORDEROn September 23, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in-the unfair labor practices alleged in the com-plaint, and recommended that the complaint be dismissed as set outin the copy of the Intermediate Report attached hereto.ThereafterFred L. Hill, filed exceptions to the Intermediate Report and a briefin support of the exceptions.The respondent filed an answer to theexceptions to the Intermediate Report.The Board has consideredthe rulings of the Trial Examiner at the hearing and finds' that noprejudicial error was committed.The rulings are hereby ,affirmed.The Board has considered the Intermediate Report, the exceptionsand brief, the answer to the exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations'Board hereby orders that the complaint against Antonio Tomasello,°Watsonville, California, be, and it hereby is, dismissed.INTERMEDIATE REPORTLeRoy Marceau, Esq.,for the Board.J.Frank Murphy, Esq.,ofMurphy and Hall,Santa Cruz, Calif., for the re-spondent.46 N: L. R. B., No 43.375 ,376DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEOn August 23, 1941, Produce Division-International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, Local 760, A. F. of L., hereinaftercalled Produce Division, filed with the Regional Director for the TwentiethRegion -(San Francisco, California), of the National Labor Relations Board,hereinafter called the Board, its charge against T. O. Tomasello Packing. Com-pany,' alleging that the said company had engaged in and was engaging in unfairlabor, practices affecting commerce within the meaning of Section 8 (1) and (3)of the National Labor Relations Act, 49 Stat. 449, herein called the Act. On July27, 1942, Fred L. Hill filed with the Regional Director for the Twentieth Regionof the Board what is termed an amended charge bearing the same case numberas the charge last above described, against Antonio Tomasello, doing businessas T. O. Tomasello Packing Company, hereinafter referred to as the respondent,and alleging that the respondent had engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (3) of theActOn July 31, 1942, the Board, by its Regional Director for the TwentiethRegion, issued its complaint against said respondent alleging, that the respondenthad engaged in and is engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct.Copies of the complaint accompanied by notice of hearing were duly servedupon the respondent, Produce Division, and Fred L Hill.The complaint alleges, in substance, in relation to the unfair labor practices,that in August 1941, the respondent discharged, refused to reinstate, or refusedto hire four named employees solely by reason of, their membership in andactivities on behalf of Produce Division or the Packing House Employees Unionof Florida, Local'21494, hereinafter called the Florida Union.The answer of therespondent, filed-August 10, 1942, with the Regional Director for the TwentiethRegion, denies all pertinent allegations of the complaint and denies that theBoard has jurisdiction over the respondent for the. reason that the respondentis not engaged in interstate or foreign commerce and for the further reason thathis employees, if any, were agricultural laborers exempted from the provisions ofthe Act.`Pursuant to due notice a hearing was held in Santa Cruz, California, onAugust 13, 14, and 15, 1942, before R N. Denham, the Trial Examiner duly ap-pointed by the Chief Trial Examiner: The Board and the respondent were rep-resented by counsel.All parties participated in the hearing where full oppor-tunity was' afforded them to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues. , At the close of the Board's case,respondent moved the dismissal of the complaint on the merits and on the groundthat the persons involved are agricultural workers and exempt from the pro-visions of the Act.The motions were denied at the time, with leave to renew.At the-close' of the hearing, the motions were renewed and except as otherwiseindicated herein, are now denied.At the close of the hearing, after'the motion*of ,Board's counsel to amend the pleadings to-conform to the proof so as to correctspelling'of names, correction of dates and other similar matters not going.to thefundamental issues, had been granted, all parties argued to the Trial Examinerorally on the issues involved.The privilege of filing briefs was waived and nonehas been received.Upon the entire record thus made and after hearing and observing the wit-nesses, the undersigned in addition to the foregoing, makes the following: _,1 Improperly described in the caption of the case' as "Antonio Tomasello,doing businessas T. O. Tomasello Packing Company." ANTONIO ,TOMASELLOFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT377.Respondent Antonio Tomasello is .a grower and packer of green tomatoes forshipment to various markets throughout the United States, with his farms andpacking shed located in the vicinity of Watsonville, California.During the sea-son of 1941 the 'respondent packed and shipped 71,479 lugs, which is the trade,name for crates, of tomatoes, of which 22,528 were grown on the farms owned orleased and operated by the respondent and 48,951 lugs were purchased by'himfrom other growers.The total value of the green tomatoes so packed and shippedby the respondent in the 1941 season was approximately $80;94165. - Of this,$51,438.80 in value were sold to purchasers F. O. B. the packing shed for ship-ment to other points, practically all of which were outside the State of California.'$29,502.85 in value were shipped on consignment, almost wholly to points outsidethe State of California and sold for the account of the respondent zIn conducting his business, the respondent, to some extent, uses the same indi-viduals at the packing shed who had previously participated in the planting andgrowing of the tomatoes. The rate of pay, however, is different in the two occu-pations and such persons are not involved herein. The respondent has no hand inthe growing of the tomatoes purchased by him and has all the packing of thetomatoes for shipment done by itinerant packers who at no time are field oragricultural workers employed in the planting, cultivation, growing, or pickingof the tomatoes.The employees involved in this controversy are packers whowork, exclusively in the packing shed, handling the purchased tomatoes as wellas the tomatoes grown by the respondent, and have no duties other than to ap-propriately wrap the tomatoes, place them in the lugs and pass them on to .thenext operation which involves the fastening of the lid on the crate.The em-ployees involved herein are not agricultural workers in any sense of the term asused in the Act.II.THE ORGANIZATIONS INVOLVEDProduce Division-International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local 760, affiliated with the American Fed-eration of Labor, is a labor organization admitting itinerant packers to member-ship.Packing House Employees Union of Florida, Local 21494, A. F. of. L , is a labororganization admitting to membership fruit and vegetable packinghouse em-ployees who are employed' within'the State of Florida.There is uncontroverted evidence that, by reason of the character of the laborperformed by the members of the Produce Division and of the Florida Union, aswell as the members of the parelleling union' affiliated with the C. I. 0., whichnecessitates the constant movement of the members from one section of theLnited States to another, there is a mutual understanding between these unionswhich permits the member of any one of them who may find himself in a part ofthe United States where his own organization is not represented, to temporarilyassociate himself with any one of the other organizations for purposes of collec-tive bargaining and mutual aid and protection, and that while the members of theFlorida Union are only directly represented by that union when in the State ofFlorida, they may present themselves to the local representative of the ProduceDivision or to the local representative of the appropriate C. I. O. organization,In addition the respondent sold pink tomatoes,berries, beans, and other similar producelocally, of the value of approximately $8,500.1 ,378DECISIONSOF NATIONAL L BOR RELATIONS BOARDand under the comity agreement,'receive'all the benefits and advantages of amember of that organization, to which they shall have presented themselves.III.THE ALLEGED UNFAIR LABOR PRACTICESFrom 1927 to 1932 the respondent was foreman of the,tomato packing shed forT. J. Horgan Company, a local,concern operating at Watsonville,California.In19J2 he became the foreman of the tomato packing shed for another local concerninWatsonville,operating under the name of Levy-Zentner, where he remaineduntil 1938.In 1935 he began farming operations on his own account, growingtomatoes which he sold to Levy-Zentner and handled as foreman of the packingshed at the latter company, although he did not market them for his own account.In 1938, because of losses suffered when his crop did pot ripen in time to behandled by Levy-Zentner during their packing season, the respondent determinedto open his own packing shed the following year and began to arrange with othergrowers of tomatoes in the vicinity to,purchase and market their crops also.Asa,result of this, the respondent established a packing shed atWatsonville,Califor-nia, in the summer of 1939.As his number one packer,the respondent employedFrank Alford,a tomato packer whom he had known for a number of years in con-nection with his work as foreman of the Levy-Zentner packing shed.He alsoemployed from the beginning of the season,Fred L Hill and Guy F. Flagg,itiner-ant tomato packers who applied to him for employment and began working onAugust 12,1939.Alford,,Hill, and Flagg together with one Claude Haley per-formed all the packing operations from-August 12, 1939, until September 13, 1939,when Irving A. Kelting,another itinerant packer,applied for work and was givenemployment.As the season progressed other emergency packers, including oneJapanese,were hired,among whom was Jesse H. Goss,who worked 2 days inOctober.The 1939 season apparently closed so far as substantial employmentwas concerned,on October 21, 1939, by which time Goss and Kelting had, left andon which day Hill-and Flagg left to find employment elsewhereAlford andHaley completed the small amount of packing incident-to the waning season.When the 1940 season opened,which normally takes place in about the middleof August,the respondent found himself withsomefew tomatoes to be packedin July and employed the same Japanese who had worked during 1939,togetherwith two others,for 2 days in the latter part of July,their last work beingperformed on July 31. No further packing was done until August 14,1940, when'James Taylor,whom the respondent had `employed at Levy-Zentner in the past,together with one Frederick Brand, beganwork -On August 15, Jesse Goss ap-peared and worked three daysOn August 20 Alford reported and resumed hisplace as Number One,packer,working with 'Taylor and Brand.Barney Sadlerworked one day, August 17. On August 23, Hill and Flagg returned and fromthat-time-forward until September 3, all the packing was done by Alford, Hill-,Flagg,and Taylor.On September 3, Goss returned and resumed his work as apacker, continuing until October 15 when he again left.Flagg left on October24,Alford left on October 31, and by November 2 the season had closed withHill and Taylor working to the end. In the 1940 season Irving Kelting workedonly the last day,November 2.Hill, Flagg,Goss and Kelting are the employeesinvolved herein.All were members of the Florida Union and such membershipwas'made known to the respondent during the 1939 and 1940 seasons.Prior to the opening of the 1941 season,-the respondent's bookkeeper andoffice man, Tony Scurich, who also had a slight interest in the green tomatooperations of the respondent,opened up,a new line of business by -arrangingwith some San Francisco interests:for,the sale to them of tomatoes for export, !: _ - , 'ANTONIO', TOMASELLO-379and agreed for early-delivery of an underdetermined number of ldgs,to be shippedfrom available tomatoes, on very short notice as ordered, consigned to theflocks in San'-Francisco for immediate loading on outgoing vessels.This oc-curred in the latter part of July. In his conversations with the new customers,amount of business but of a character which would require almost immediateAt the timethe oiily packer. available was James Taylor, none of the'itinerant packers hav-ing; up to that time, put in their appearance. In order to protect himself-againstthe possible non-appearance of the itinerant packers, and to insure himself emer-gency packers if needed to fill the expected export orders, the respondent calledupon the Japanese -whom he had intermittently employed during the precedingtwo seasons and attempted to induce them to stand by to do his emergencypacking when and as they should be required. The Japanese refused to handleany tomatoes for the respondent unless he would guarantee at least three ofthem in addition to their leader, one Shigemoto, steady employment throughoutthe season, calling attention to the fact that during previous seasons they had beenemployed only intermittently and had been dismissed when the itinerant packersmade their appearanceThese conversations were with Shigemoto, with whomthe respondent agreed that if they would hold themselves ready and availablefor tomato packing when required, lie would give Shigemoto and his threeassociates first call on the packing work in the shed during the entire season,subject however to the employment of Taylor who was available for work,a close friend of long standing.--In June 1941 Sadler wrote to the respondent to inquire whether there wouldbe employment for him in' the 1941 season if he came to Watsonville.Therespondent advised, him that he could not guarantee employment of any sortbut that he expected to employ his old help,for the coming season. On August4,and again on August' 6, Flagg telegraphed the respondent from Plymouth,Michigan, inquiring when he intended to start packing.On August 6 therespondent replied stating that the season was late and that lie could not makeany commitments at that time. The season was in fact late and the productionof tomatoes remained small until about August 25.During the interim fromAugust 4 to August 19 Taylor was the only packer employed at the shed.The export business did not develop as expected, only about 1,300 lugs beingshipped- between, August 5 and 24, when all export shipments stopped.Noneof the Japanese to whom Toinasello had made his commitment were employeduntil August 19,-when Shigemoto worked one day. From,August 25 to September6,Shigemoto, Taylor and Alford, who reported August 31, were fairly regularlyemployed while some other Japanese had intermittent employment.By Septem--her 8, the packing season was under -full headway with six (6) packers fullyemployed.--The,standard pay rate for tomato packers had, in recent tunes, been 6 centsper lug,. but in the latter part of July 1941-demands were made on one of -thepackers at Merced, California, for 7 cents and on a refusal of the increase, theplant was struck at a time when there was a quantity of tomatoes in the shed,with a substantial loss to the packer Tomasello was aware of this incident.In the middle, of July, Goss,arrived in California and obtained employmentas a packer of cantaloupes.He made two visits to Watsonville during the nextweek or 10 days and talked-to Tomasello and Scurich, by whom he was informedthat the season- was going to' be late 'although some small orders would- be putup around the first of August.There was no discussion of definite employment 380 'DECISIONSOF NATIONAL LABORRELATIONS BOARDby either side.By August 11, Goss had finished the cataloupe packing and wasinWatsonville, unemployed.On that day Hill arrived.His last employmenthad been as a tomato packer on the Eastern Shore of Maryland. Almost as soonas they reached Watsonville, both Goss and Hill heard some gossip about theProduce Division, which had just started organizing in that vicinity, urging a7 cent rate for tomato packing, but took little or no interest in it.The next'day,Goss and Hill called at the respondent's shed to inquire about going towork. - At that time, Taylor was the only packer employed.After some con-versation covering crop prospects, the experiences of the men since the lastseason and similar subjects, Tomasello., asked them what they knew about theprospect of demands for a 7 cent rate. They replied that they knew nothing aboutit.He then referred to the Merced incident and criticized the union for strikingat a time when the Merced shipper's shed was filled with tomatoes that spoiled.When Hill and Goss asked about going to work, Tomasello told them he' hadalready arranged for a crew but would" give them employment when he neededthem.4Hill and Goss 'testified that Tomasello told them he had hired a newcrew to avoid having union men in his'shed and that he would not have thembecause they were members of the Union.However, in view of his action some5 days later, which was wholly inconsistent with an antiunion attitude, thistestimony of Hill and Goss is not credited.' It was denied by Tomasello and itis found that, on this occasion, Tomasello did not tell them he would not hirethem because of their union affiliations, of which he had been advised two yearsbefore.The conversation became heated.Hill claimed a right to the employmentby seniority.Tomasello told him he never had heard of such a thing, where-upon Hill demanded that Tomasello disregard his commitments for the em-ployment and threatened him with National Labor Relations Board prosecutionif he did not.The entire conversation' dealt with the demands of Hill and Gossfor the jobs.The pay rate was not discussed.A day or two following, Goss and Hill got in touch with F. M. Smith, thebusiness agent of the Produce Division and told him of the incident of theirreplacement by others at the respondent's shed.On Friday, August 15, Smith,together with,Tommy Brett, also a representative of Produce Division, calledon Tomasello and discussed, not the problems of Hill, Goss and Flagg, but theproposition of a contract between him and Produce Division.Tomasello voicedno objection to a contract and authorized them to go out on the platform andsolicitmembership if they so desired.The record does not reflect whether theytook advantage of this opportunity.At the close of this,meeting, Smith and Brett informed Tomasello they wouldbring out a contract the following Monday for his signature.Tomasello agreed-to look it over.On Monday, the 18th, Smith took a form of closed shop con-tract to the packing shed and left it with Tomasello, saying he would returnthe following afternoon and, would expect to have it delivered to him, fullyexecuted.This contract provided for a closed shop, but left the wage ratesblank.However, he advised Scurich of the rates demanded by the Union, among'Hill and Goss testified, and it was not denied, that in the conversation they toldTomasello they were also inquiring on behalf of Flagg as well as themselves. Flagg calledon Tomasello the next day." In their testimony, both Hill and Goss were not wholly consistent in their recitals onnumerous subjects.Tomasello is of Italian extraction and speaks brokenly.He had beena union man while working in the shipyards some years before. Aside from the foregoing,there is no evidence of criticism of any union or union action.7 ANTONIO TOMASELLOwhich was a 7 cent rate for packers. On returning to Watsonville, Brett andSmith gave Hill a card to Tomasello, reading:"Can you put these men to work pending adjustment of wage agreement.T. BRETT,F. M. SMITH."On the 19th, Hill, Goss and Flagg presented the card to Tomasello who toldthem the season was late, that he had promised the first jobs to others, that ifthe season did not, improve he might have to close down 'for a couple of weeks,and that he had no work for them then but would have in two or three weeks.That same afternoon, Smith called for the contract.When Tomasello received the contract on the 18th, he read it and turned itover to Scurich with instructions to tell the union representatives he had noobjection to the contract and would sign it with the increased wage scale whenand if his competitor did so, but that he could not pay the,higher wages unlesshis competitor, Levy-Zentner, did likewise:Scurich passed this word on toSmith when he called on the 19th. The contract was not signed, but Scurichoffered a list of all the employees then working and whom they expected toemploy during the season. Smith left and since then has never returned.Meantime, the season gradually developed.Taylor,Alford, Shigemoto andseveral other Japanese carried on the packing until September 10, when theseason was approaching its peak.On that day, Tomasello instructed Scurich tofind Hill and Flagg and have them report the next morning.He located the -meninWatsonville and delivered his message.Hill and Flagg immediately went tothe packing shed and told Tomasello they would only return if it met, with theapproval of their union representative ; in the afternoon they returned, statingthat they would not work unless the Japanese were discharged, Goss given em-ployment and full seniority established for them.Tomasello refused these con-ditions, whereupon the men left.Later in the day, Tomasello had formal noticesto report to work, prepared and served on Goss and Kelting, but these, too, wereignored.Kelting had not been a regular employee in the past.He put in onlyone day at the end of the 1940 season, but made application to Tomasello aboutAugust 14 and was told he would have to make arrangements with the Japanese,Shigemoto, if he expected to get part of the packing work.Flagg did not appearas a witness. It was stated by Board's counsel that he had gone to Florida toenlist in the Navy.Hill is a member of the Florida Union and immediately fol-lowing the refusal of employment by the respondent, transferred to the ProduceDivision with which he remained until the close of the season.Goss is recordingsecretary of the Florida Union, and Kelting was one of its organizers in 1938,since which time he has been associated with both the C. I. O. and the A. F. of L.packing house organizations in California at various times, his, last affiliationhaving been 'with the Produce Division in the last half of 1941.At presentKelting is foreman at one of the packing companies in Los Angeles, and afterthe close of the 1940 season in Watsonville he and the respondent had oper-ated in the local marketing of pink and ripe tomatoes on joint account.So far as the record discloses, Alford and Taylor were not members of any ofthe labor organizations mentioned herein.Japanese are not eligible.It is the contention of Hill, Goss and Kelting that through usage, a customhas grown tip in the tomato packing industry which gives a tomato packer aseniority preference when he returns to work at a packing shed where he hadbeen employed.during the previous season,' and that on reporting, even though6 It should be noticed that none of these men had worked at tomato packing in Californiauntil 1939,when the respondent opened his business 382ID.ECISIONS OF NATIONAL LABOR -RELATIONS BOARDlate, he .is entitled to displace anyone with less, "seniority."On the other haulthe respondent, Ni ho has been in the tomato packing -business in and aboutWatsonville for some 13, or 14 years, denied- knowledge of any such-custom, andstated that throughout his experience, men were hired as they applied, but indi-cated that consideration is given to men whose ability is known through previousemploymentThe evidence concerning this custom is neither persuasive norconvincing.The packers are under no obligation to return from year to year,and, as was shown` by the letters from Sadler and Flagg concerning employmentfor 1941, as well as general, statements by all other witnesses, the evidence re-flects that the actual custom is for'the packers to "line tip" their jobs in advanceor to take a chance on finding employment when, they get -,into ' the area where.packing is going on.There is no contention that the respondent did not know that these men hadunion afihations, but aside from the testimony of Hill and Goss concerning theconversation of August 12, which testimony was denied and has been disregardedin the light of the attitude of the respondent toward the Produce Division a fewdays later, there is no evidence of any prejudice on the part of the respondenttoward the UnionThe hiring of the Japanese on August 1; for the 1941 seasonwas 'a logical precaution under the circumstances.Nothing was offered to refuteit.If the custom existed in- the' industry, the most it could do, would be tocreate an implied contract, for the breach of which the employees would haveto look to the civil courtsIt is therefore found that in the 1941 season, therespondent, in good faith and in order to insure prompt packing of tomatoes tofillanticipated orders for export, was compelled to enter into a contract with theJapanese packers for full season employment in order to obtain their "standby" services.It is further found that the respondent was under no obligationeither by custom, contract, agreement or otherwise to hold the packing jobsopen for either Hill, Goss, Flagg, or Kelting or to discharge any packers whomliemight previously have employed, whenever and if any or all of these menshould appear and request employment It is also found that at the time Hilland Goss applied for employment on August 12,' 1941, there was no employmentavailable and that the respondent had previously made commitments to theJapanese referred to, which barred him from giving preferential employment toHill or Goss or either of their other two associates until such time as those thenemployed or under commitment were unable to fulfill the demands. It is alsofurther found that on September 10, 1941, the respondent offered employment toHill, Flagg, Goss, and Kelting, that it was refused by each of them and that sincethat time neither of those four have applied for employment with the re-spondent.It is specifically found that employment of Hill, Flagg, Goss,,andKelting was not refused them in August 1941 or at any other time because or onaccount of their union membership, activities, or affiliation but that the solereason was the respondent's inability to provide employment for them at thetimeOn the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1ProduceDivision-InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 760, affiliated with the A. F. of L.,and Packing House Employees Union of Florida, Local .21494, A. F. of L., areeach of them labor organizations, within the meaning of Section 2 (5)-of-theAct.-- ---- ANTONIO TOMASELLO3832.The operations of the respondent occur in commerce, within the meaningof Section 2 (6) of the Act.3.By refusing employment or reemployment to Fred L. Hill, Jesse H. Goss,Guy F. Flagg, and Irving L. Kelting in the August 1941 tomato packing season,the respondent has engaged in no unfair labor practices within the meaning ofthe Act.RECOMMENDATIONSOn the basis of the'foregoing findings of fact and conclusions of law, it isrecommended that the complaint herein be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of'theNational Labor Relations Board, Series 2-as amended-any party may within-thirty^(30) days from the date of the entry of the order transferring the caseto the Board, pursuant to Section 32 of Artx'le II of said Rules and Regulations,filewith the Board, Shoreham Building, Washington, D. C., an oritginal andfour copies of a statement in writing setting forth such exceptions to the In-termediate Report' or to any other part of the record or proceeding (includingrulings upon all motions or objections) as he relies upon, together with theoriginal and four copies of a brief in support thereof.As further provided insaid Section 33, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within twenty(20) days after the date of the order transferring the case to the Board.R. N. DENHAM, -Trial Exanimcr.Dated September 23, 1942.